Case 2:20-cv-10052-FLA-RAO Document 33-8 Filed 04/30/21 Page 1 of 3 Page ID #:241




                 Exhibit 1
                                                                                                                                                                                  Case 2:20-cv-10052-FLA-RAO Document 33-8 Filed 04/30/21 Page 2 of 3 Page ID #:242
By using or allowing another to use your California Employment Development              3. Transfer Types and Limitations.                                                           4. Additional Account Agreements.                                                         5. Your Responsibility for Authorized Card Account Use and Negative Balances.                receipt if the amount of the transaction is $15 or less. ATM receipts are not final      Account or the authority to withdraw funds, we may, in our sole discretion and
Department Debit Card, you agree to be bound by the terms and conditions of this           Account Access. You may use your Card to:                                                 Account Alert Service. You may sign up online for text or email alerts (the                  Use of Card and PIN. Your Card and PIN are provided for your use and                      because each transaction is subject to verification by us. If the receipt and our        in accordance with applicable state or federal law (a) continue to rely on current
California Employment Development Department Debit Card Account Agreement                                                                                                            “Account Alert Service”) to the mobile device or email address provided by you.              protection and you will:                                                                  records conflict, our records will govern.                                               enrollment forms or other Account documents, (b) honor the competing claim
(“this Agreement”). This Agreement discloses the terms and conditions of your              (1) Pay for purchases at places that have agreed to accept the Card as                                                                                                                                                                                                                                                                                                    upon receipt of evidence we deem satisfactory to justify such action, (c) freeze
                                                                                           described below.                                                                          Text or email alerts are dependent upon users providing a valid and current                  (a) Not disclose your PIN or record it on your Card or otherwise make it                  b. Preauthorized Credits. You can call us at 1.866.692.9374, 1.866.656.5913
California Employment Development Department Debit Card and you are not entitled                                                                                                     Internet email address or valid mobile device phone number. You can set up alert                                                                                                       TTY, or 423.262.1650 (Collect, when calling outside the U.S.), to find out whether       all or part of the funds until the dispute is resolved to our satisfaction, or (d) pay
to any rights or benefits given to deposit account customers or debit card holders at      (2) Withdraw cash from your Account including by way of Emergency Cash                                                                                                                 available to anyone else;                                                                                                                                                          the funds into an appropriate court of law for resolution.
                                                                                                                                                                                     messaging options online at www.bankofamerica.com/eddcard. After signing up                                                                                                            or not a direct deposit has been made.
Bank of America, N.A. unless such rights or benefits are contained in this Agreement.      Transfers as described below.                                                             for the Account Alert Service, you must respond with an appropriate code to an               (b) Use your Card, your PIN and any ATM only as instructed;                                                                                                                        Liens and Attachments. Following receipt by us of any notice of lien, process
Please read this Agreement and the enclosed Fee Disclosure and Other                                                                                                                                                                                                                                                                                                        c. Delivery of Statements and Notices. If you request to receive your monthly
                                                                                           (3) Transfer funds from your Account to a checking or savings account owned               alert sent to your mobile device (double opt-in) in order to begin receiving text            (c) Promptly notify us of any loss or theft of your Card or PIN; and                      Account statement by mail, we will deliver it to the last address we have on             in attachment, garnishment or other proceeding relating to you or your Account,
Important Disclosures (“Fee Disclosure”) carefully and keep it for future                                                                                                            message alerts. If you do not respond with the code provided in the alert, the                                                                                                                                                                                                  we are authorized, without notice to you, unless otherwise required by law, to
                                                                                           by you in the United States whenever you request as described below.                                                                                                                   (d) Be liable for the authorized or permitted use of your Card and PIN.                   our records for you. [See the Fee Disclosure for the fee for receiving monthly
reference. In this Agreement: “Account” means the account accessed by your Card;                                                                                                     Account Alert Service is not authorized. Each message references the last four                                                                                                                                                                                                  withhold transfer of so much of the balance of your Account as may be the
“Card” or “Government Prepaid Debit Card” means the Government Prepaid Debit               (4) Pay bills directly [by telephone] from your Account in the amounts and on                                                                                                                                                                                                    Account statements by mail.] You agree to notify us promptly, in writing, at the
                                                                                                                                                                                     digits of the Card for which the alert is sent. To change your alert messaging               Authorized Use of Card. If you authorize someone else to use your Card or PIN,                                                                                                     subject of such notice or process, and to pay such amount to the court or creditor,
Card issued by us on behalf of California Employment Development Department                the days you request                                                                                                                                                                                                                                                             address listed in Section 11 below, of any change of address or you may change
                                                                                                                                                                                     options or to discontinue the Service, go to www.bankofamerica.com/eddcard.                  you will be responsible for any transactions initiated by such person(s) with your                                                                                                 in accordance with applicable state or federal law without responsibility to you
(“EDD”) to enable you to receive Unemployment or State Disability Insurance                                                                                                                                                                                                                                                                                                 your address online at www.bankofamerica.com/eddcard. If you receive your
                                                                                           Some of these services may not be available at all terminals.                                                                                                                          Card or PIN. Transactions will be considered unauthorized only after you notify                                                                                                    for such withholding or payment or for refusal to honor transfers made by you.
benefits to eligible recipients, “you” and “your” mean the recipient to whom we                                                                                                      If you sign up for the Account Alert Service, you agree that we may send you text                                                                                                      monthly Account statement by mail, you may request that rather than receiving
                                                                                           Purchases. Your Card bears the Visa® symbol on the front face. Your Card                                                                                                               us that the person is no longer authorized to use your Card.
issue a Card or his or her legal representative; and “we”, “us”, and “our” mean Bank                                                                                                 alerts through your wireless service provider. We do not charge for the Account                                                                                                        it by mail, you may review it electronically. If you wish to do so, you may make      9. Bank of America’s “Zero Liability” Policy for Unauthorized Transactions.
of America, N.A.                                                                           may be used for purchases at merchants who accept Visa debit cards at a                   Alert Service, but you are responsible for all charges and fees associated with              Negative Balances. The amount available on your Card will be reduced                      this request online at www.bankofamerica.com/eddcard or you may contact the
                                                                                                                                                                                                                                                                                  by the amount of your transactions plus applicable fees. There is no                                                                                                               Federal law (described in the section below entitled “Regulation E Liability
                                                                                           point-of-sale (“POS”) terminal. Visa transactions may be made by presenting               usage of email or text messages imposed by your Internet, wireless, or cellular                                                                                                        Service Center at the address or phone number below.
1. General Information.                                                                                                                                                                                                                                                           overdraft/credit feature on your Account. However, if a negative balance                                                                                                           Disclosure; Your Liability in Case of Loss, Theft, or Unauthorized Transactions “)
                                                                                           your Card and signing the receipt. You may also use your Card for purchases               service provider(s).
                                                                                                                                                                                                                                                                                  does occur in your Account, you agree (a) that we may take the amount of the                                                                                                       may limit your liability for unauthorized transactions on your Account, but you
   General Account Information. Your Account is funded by the EDD with                     at POS terminals that require a Personal Identification Number (“PIN”). Some                                                                                                                                                                                                                  CARDHOLDERS WHO DO NOT RECEIVE MONTHLY
                                                                                                                                                                                     Depending on the timing and the delivery mechanism, your balance may                                                                                                                                                                                                            may still be liable in some circumstances. Under the Bank of America “zero
   deductions for transactions and fees as more fully described in this Agreement.         merchants will accept a transaction for an amount greater than the goods or                                                                                                            negative balance from subsequent additions to your Account or (b) to pay us on                               ACCOUNT STATEMENTS BY MAIL
                                                                                                                                                                                     not reflect your most recent transactions. We assume no responsibility for                                                                                                                                                                                                      liability” policy, you may incur no liability for unauthorized use of your Card up
   No interest is paid on the balance for any period of time.                              services purchased and will refund the difference to you in cash.                                                                                                                      demand the amount of the negative balance.
                                                                                                                                                                                     transactions that may affect your balance after daily processing.                                                                                                                      Access to Your Account Information. You may obtain information about                     to the amount of the unauthorized transaction, provided you notify us within
   Individual Accounts Only. Each Account is individually owned by the recipient           Use at Cirrus® or Visa Automated Teller Machines. Your Card may be used for                                                                                                         6. Bank Fees.                                                                                the amount of money you have remaining in your Account by calling                        a reasonable time of the loss or theft of your Card, Card number or PIN or its
                                                                                                                                                                                     You understand and agree that the information provided to you by email or text
   who receives payments from the EDD. No joint ownership of an Account is                 transactions at Cirrus or Visa Automated Teller Machines (“ATMs”) to make cash                                                                                                         Fee Disclosure. Bank fees associated with your Card are listed in the Fee                 1.866.692.9374, 1.866.656.5913 TTY, or 423.262.1650 (Collect, when calling               unauthorized use, subject to the following terms and conditions:
                                                                                                                                                                                     alert is provided “as is” without warranty of any kind, either expressed or implied,
   permitted. You may have only one Card for each Account.                                 withdrawals or balance inquiries requiring a PIN. See the Fee Disclosure for fees                                                                                                      Disclosure. These fees are imposed by us and retained by us. When you use                 outside the U.S.). That information is also available when you make a balance
                                                                                                                                                                                     and that we assume no responsibility for the timeliness, deletion, misdelivery,                                                                                                                                                                                                 Excluded transactions. Our zero liability policy does not apply to any
                                                                                           which may apply to ATM transactions. Most ATMs require that cash withdrawals                                                                                                           an ATM not owned by us, you may be charged a fee by the ATM operator or any               inquiry at an ATM. This information, along with a 12-month history of Account
   Accounts are Not Transferable. Your Account is not transferable to any other                                                                                                      errors in the content of any email or text alerts or failure to store any user                                                                                                                                                                                                  unauthorized electronic fund transfer on an account which does not involve use
                                                                                           be made in multiples of a dollar amount (e.g. $10 or $20). In addition, some ATM                                                                                                       network used (and you may be charged a fee for a balance inquiry even if you do           transactions, is also available online at www.bankofamerica.com/eddcard.
   person. We reserve the right not to acknowledge or accept attempted pledges                                                                                                       communications or personalization settings. In no event shall we be liable for                                                                                                                                                                                                  of a Card or Card number.
                                                                                           operators have maximum amounts that may be withdrawn at a machine in one                                                                                                               not complete a fund transfer).                                                            You also have the right to obtain a 24-month written history of Account
   or assignments of, or purported security interests in, your Account.                                                                                                              any special, incidental, indirect, or consequential damages of any kind, or any                                                                                                                                                                                                 “Unauthorized” defined. A transaction is considered “unauthorized” if it is
                                                                                           transaction. Many merchants limit the amount of cash that may be obtained in                                                                                                           Payment of Fees by You. You agree to pay all fees listed in the Fee Disclosure.           transactions by calling 1.866.692.9374., 1.866.656.5913 TTY, or 423.262.1650
   Business Days. For purposes of this Agreement, our business days are Monday                                                                                                       damages whatsoever resulting from loss of use, data or profits, whether or not                                                                                                                                                                                                  initiated by someone other than you (the cardholder) without your actual or
                                                                                           connection with a purchase transaction.                                                                                                                                                Fees will be taken from the balance of your Account as they occur. The EDD may            (Collect, when calling outside the U.S.), or writing to us at: Bank of America,
   through Friday, excluding bank holidays.                                                                                                                                          advised of the possibility of damage, and on any theory of liability, arising out of or                                                                                                                                                                                         apparent authority, and you receive no benefit from the transaction. A transaction
                                                                                           Obtaining Cash. Offices of financial institutions that accept Visa cards, including       in connection with the use or provision of this information.                                 not charge you any fees in connection with your Card or your Account.                     P.O. Box 8488 , Gray, TN 37615-8488. You will not be charged a fee for this
2. Deposits to Your Account and Funds Availability.                                                                                                                                                                                                                                                                                                                                                                                                                  is not considered “unauthorized” if 1) you furnish your Card, Card number or other
                                                                                           Bank of America banking centers, will accept your Card for obtaining cash.                                                                                                             Foreign Transactions/Fees. If you use your Card to purchase goods or services             information unless you request it more than once per month.
                                                                                                                                                                                     The Account Alert Service can be terminated if we determine that your mobile                                                                                                                                                                                                    identifying information to another person and expressly or implicitly give that
   Funds Added to Your Account. Deposits to your Account may only be made                  Online Funds Transfer. Your Card can be used to transfer funds online to                  device or email address does not support delivery of alerts, or if you have de-listed        in a foreign currency or in US dollars with a foreign merchant or to obtain currency      Prompt Review of Account Information. You agree to promptly review your                  individual authority to perform one or more transactions, and the person then
   by the EDD. We will add funds to your Account only (a) in accordance with               a checking or savings account owned by you in the United States, subject to               your mobile device or email address. In addition, we reserve the right at any time           from an ATM or an office of a financial institution in a foreign country (a “Foreign      Account information and to notify the Service Center at the address or phone             exceeds that authority, or 2) for any other reason we conclude that the facts and
   instructions from the EDD or (b) to remedy an error made by us or by someone            certain restrictions. This type of transfer may only be requested online via              and from time-to-time to modify or discontinue, temporarily or permanently, the              Transaction”), we will assess an International Transaction Fee. Please note that          number above at once if any Account information shows transactions that you              circumstances do not reasonably support a claim of unauthorized use.
   who has accepted your Account. For information on the amounts and scheduled             the Internet at www.bankofamerica.com/eddcard. Once funds are transferred,                Account Alert Service (or any part thereof) with or without notice.                          Foreign Transactions include U.S. internet transactions made in the U.S. but              did not make or authorize. Section 11 below has more specific information
   dates of additions to your Account, please contact the EDD. Once funds are                                                                                                                                                                                                                                                                                               about disputing transactions, fees, or errors.                                           “Reasonable” time defined. Reasonable time will be determined in our sole
                                                                                           you will not be able to have the funds returned to your Account if the routing                                                                                                         with a foreign merchant. If the Foreign Transaction is made in U.S. dollars, the
   properly deposited, the EDD has no rights to any funds in your Account, except as                                                                                                 Refunds and Merchant Disputes. You do not receive cash refunds for returns                                                                                                                                                                                                      discretion based on the circumstances but will not be less than the time
                                                                                           number or account number you provide for your checking or savings account                                                                                                              International Transaction Fee will be the percentage of that U.S. dollar amount
                                                                                                                                                                                     of merchandise or services purchased using your Card. When a merchant gives                                                                                                                                                                                                     frames specified under the Electronic Fund Transfer Act or Regulation E (see
   otherwise provided by law or the rules of the network used to make the deposit.         is not correct.                                                                                                                                                                        as disclosed in the Fee Disclosure. If the Foreign Transaction is made in a foreign                        CARDHOLDERS WHO RECEIVE MONTHLY
                                                                                                                                                                                     you a refund, it is made on a credit voucher and will appear in your next monthly                                                                                                                                                                                               Section 10 below).
   When Funds are Available for Withdrawal. Funds are available for your use                                                                                                                                                                                                      currency, Visa or Mastercard will convert the transaction into a U.S. dollar amount,                            ACCOUNT STATEMENTS BY MAIL
                                                                                           Emergency Cash Transfers. You may obtain cash at a Western Union location                 Account statement or in your Account history. You must settle any disputes you
   on the day we have been instructed by the EDD to fund your Account. Once                                                                                                                                                                                                       and the International Transaction Fee will be the percentage of that converted U.S.       Monthly Card Account Statements. Upon your request, we will provide you                  Other considerations. We may ask you for a written statement, affidavit or other
                                                                                           in the United States (“Emergency Cash Transfer”). All Emergency Cash Transfer             have about the goods or services directly with the merchant. We are not liable for
   the funds are available, you may make the transactions described below. Funds                                                                                                                                                                                                  dollar amount as disclosed in the Fee Disclosure. Any International Transaction Fee       with an Account statement monthly for every month in which your Account is               information necessary to support your claim. If you do not provide the requested
                                                                                           requests must be initiated through the Bank of America California Employment              any misrepresentations that a merchant makes about the goods or services you
   received by us may be delayed for a longer period if there is an emergency, such                                                                                                                                                                                               will be shown in the transaction section of your monthly Account statement or             open. The statement will include information about the transactions you made,            materials within the time requested or within a reasonable time if no date is
                                                                                           Development Department Debit Card Service Center (the “Service Center”).                  purchase with your Card, or if a merchant for any reason refuses to accept your
   as failure of computer or communications. We will notify you if we delay your                                                                                                                                                                                                  in your Account history. The currency conversion rate used by Visa will be either         deposits, fees and adjustments to your Account. A fee may apply to receive a             stated, and we have no knowledge of the facts or other documentation to further
                                                                                           All requests for Emergency Cash Transfers are subject to the Emergency Cash               Card or fails to abide by the applicable network rules governing your Card.
   ability to make transactions as a result of an emergency and we will tell you                                                                                                                                                                                                  (1) a rate selected by Visa from a range of rates available in wholesale currency         monthly paper statement. For more information see the Fee Disclosure.                    investigate or confirm your claim, our zero liability policy may not apply.
                                                                                           Transfer Fees stated in the Fee Disclosure. All requests for Emergency Cash
   when funds will be available.                                                                                                                                                     Legal Transactions. You agree that you will only use your Card for transactions              markets for the applicable central processing date, which rate may differ from                                                                                                     Limitation of our Liability. Our liability under this policy is limited to reimbursing
                                                                                           Transfers are subject to Western Union guidelines which could vary by state                                                                                                                                                                                                      Prompt Review of Statements. You agree to promptly review your monthly
                                                                                                                                                                                     that are legal. For example, Internet gambling transactions may be illegal in your           the rate Visa receives, or (2) a government-mandated rate in effect for the central                                                                                                you for the amount of your loss up to the face amount of any unauthorized card
   Overpayments and Reversals. If funds to which you are not entitled are                  and could include certain dollar limits, identification requirements and other                                                                                                                                                                                                   Account statements and to notify the Service Center at the address or phone
                                                                                                                                                                                     state. Display of a Visa or other logo by an on-line merchant does not mean that             processing date. The currency conversion rate used by Mastercard will be either (1)                                                                                                transaction covered by this policy. We are not liable for any claims, losses or
   deposited to your Account by mistake or otherwise, we may deduct these                  restrictions. If you request an Emergency Cash Transfer, you agree that we have                                                                                                                                                                                                  number above at once if any statement shows transactions that you did not make
                                                                                                                                                                                     the transaction is legal where you conduct it. You agree that we may decline                 a wholesale market rate selected by Mastercard, or (2) a government-mandated                                                                                                       damages that arise out of your misuse of the Card. We are not liable for any claims
   funds from your Account. If there are not enough funds, we may overdraw your            no liability for any losses or damages that you may suffer arising out of any                                                                                                                                                                                                    or authorize. Section 11 below has more specific information about disputing
                                                                                                                                                                                     transactions we believe may be illegal or in violation of the applicable network             rate. The rate used by Visa or Mastercard on the processing date may differ from                                                                                                   of special, indirect or consequential damages.
   Account. We can do this without giving you any prior notice or demand.                  action, non-action or delayed action on the part of Western Union or its agents                                                                                                                                                                                                  transactions, fees, or errors shown on your monthly Account statement.
                                                                                                                                                                                     rules. You also agree that if we do not decline the transaction, we may charge your          the rate on the date of your transaction.
                                                                                           or any other third party.                                                                                                                                                                                                                                                                                                                                                 Your rights under Regulation E. If your claim does not meet the prescribed
   “Freezing” Your Account. If we suspect irregular, unauthorized, or unlawful                                                                                                       Account and we are not liable to you if you engage in an illegal transaction.                                                                                                       8. Claims by Third Parties Against Your Account.
                                                                                           Limitations on Frequency of Transfers. You may withdraw up to $1,000 from                                                                                                           7. Right to Receive Documentation of Transactions                                                                                                                                     conditions for reimbursement under the above policy, you still retain any
   activities may be involved with your Account, we may “freeze” (or place a hold                                                                                                    ATM Safety. Please refer to the safety tips for using your Card at ATMs found on                                                                                                       Claims or Disputes by Third Parties Concerning Your Account. If a third
   on) the balance pending an investigation of such suspected activities. If we            any ATM each 24-hour period using the Card. For security reasons, there may be                                                                                                         a. Terminal Receipts. You usually can get a receipt at the time you make any                                                                                                       consumer rights you may have under Regulation E, as described in Sections 10
                                                                                                                                                                                     the mailer that came with your Card.                                                         transaction with your Card at an ATM, teller or POS; except that you may not get a        party makes a claim against funds in your Account, or if we have reason to               and 11 below, and we will automatically re-examine the claim in accordance with
   freeze your Account, we will give you a notice required by law.                         limits on the amount, number or type of transactions that you can make using
                                                                                           your Card, and we may restrict access to your Card if we notice suspicious activity.                                                                                                                                                                                             believe there is or may be a dispute over matters such as the ownership of your          those rights.


                                         -2-                                                                                     -3-                                                                                        -4-                                                                                          -5-                                                                                      -6-                                                                                       -7-

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Exhibit 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -3-
                                                                                                                                                                                     Case 2:20-cv-10052-FLA-RAO
                                                                                                                                                                                                    !!!!!!!!
                                                                                                                                                                                                                                --
                                                                                                                                                                                                                Document 33-8 Filed 04/30/21 Page 3 of 3 Page ID #:243
                                                                                                                                                                                                                                ;;;;;;;

                                                                                                                                                                                                                                -




                                                                                                                                                                                                                                                                                                                                                                                                           DPP-047041
10. Regulation E Liability Disclosure; Your Liability in Case of Loss, Theft, or                               CARDHOLDERS WHO RECEIVE MONTHLY                                                                               ; ; ; ; ; ; ;to complete transactions.
                                                                                                                                                                                                  12. Our liability for failure                                                               15. Recording and Monitoring Telephone Calls.
   Unauthorized Transactions.                                                                                     ACCOUNT STATEMENTS BY MAIL                                                             If we do not complete a transfer to or from your Account on time or in the correct      We may record or monitor telephone calls between you and us. We need not
   Contact Us Promptly. Please contact us at the numbers listed below AT ONCE
   if you believe your Card has been lost or stolen, or if you believe that someone
                                                                                            Call or write as soon as you can if you think your monthly Account statement
                                                                                            or receipt is wrong or if you need more information about a transaction listed
                                                                                                                                                                                                                                                 BankofAmerica~
                                                                                                                                                                                                         amount according to this Agreement, we will be liable for your losses or damages.
                                                                                                                                                                                                         However, there are some exceptions. We will not be liable, for instance:
                                                                                                                                                                                                                                                                                                 remind you of our recording or monitoring before each call unless required to
                                                                                                                                                                                                                                                                                                 do so by law.
   may use or has used your PIN assigned to your Card without your permission.              on the statement or receipt. We must hear from you no later than 60 days                                                                                                                          16. Amendment/Termination.
                                                                                                                                                                                                         • If, through no fault of ours, you do not have enough available money in your
   Telephoning is the best way of keeping your possible losses down. You could lose         after we sent the FIRST statement on which the problem or error appeared.                                    Account to make the transaction;                                                        Amendments. We may, at any time, change the terms and conditions in this
   all the money in your Account. If you tell us within two business days after you learn   You will need to tell us:                                                                                                                                                                            Agreement, including the amount of any fee. We may add new terms and
   of the loss or theft, you can lose no more than $50 for an unauthorized transaction                                                                                                                   • If the ATM where you are making the transaction does not have enough cash;            conditions and we may delete or amend existing terms and conditions. We
   or a series of related unauthorized transfers should someone use your Card or PIN.       (a) Your name and Card Account number.                                                                       • If the ATM, terminal or system was not working properly and you knew                  generally send you at least 21 days’ advance notice of an adverse change,
   If you do NOT tell us within two business days after you learn of the loss or theft      (b) Why you believe there is an error, and the dollar amount involved.                                       about the breakdown when you started the transaction;                                   including increased fees to you, increased liability for you, fewer types of
   of your Card or PIN and we can prove we could have stopped someone from                  (c) Approximately when the error took place.                                                                 • If circumstances beyond our control (such as power outages, equipment                 available electronic fund transfers, or stricter limitations on the frequency or
   using your Card or PIN without your permission if you had told us, you could                                                                                                                          failures, fire or flood) prevent the transaction, despite reasonable precautions        dollar amount of transfers. If a change is not adverse to you, however, we may
                                                                                            If you tell us orally, we may require that you send your complaint or question in                                                                                                                    make the change at any time without advance notice. If you do not agree with
   lose as much as $500.                                                                                                                                                                                 that we have taken;
                                                                                            writing within 10 business days.                                                                                                                                                                     the change, you may close your Account. However, if you continue to use your
   Also, if your monthly Account statement or your Account history shows transfers                                                                                                                       • If your Card or PIN has been reported to be, or suspected of being, lost or           Account or keep it open, you accept and agree to the change.
   that you did not make, including those made by your Card, Card number, PIN or                                                                                                                         stolen, and we have taken action to prevent transactions with the Card or PIN;
   other means, tell us at once. If you receive a monthly Account statement and you                       CARDHOLDERS WHO DO NOT RECEIVE MONTHLY                                                                                                                                                 Our Closure or Suspension of Your Account. We may close or suspend your
                                                                                                                ACCOUNT STATEMENTS BY MAIL                                                               • If your Account is subject to some legal process, right of setoff or                  Account at any time. Your Card remains our property. We may cancel your right
   do not tell us within 60 days after the statement was mailed to you, you may not
                                                                                                                                                                                                         encumbrance restricting the transaction, or if the funds in your Account are            to use your Card at any time. Once your Account has been closed, you agree to
   get back any money you lost after the 60 days if we can prove that we could have         Call or write as soon as you can if you think an error has occurred in your Account.                         not immediately available for completing a transaction.                                 discontinue using your Card. If we close your Account, we may, at our option, apply
   stopped someone from taking the money if you had contacted us on time. If a              We must allow you to report an error until 60 days after the earlier of the date
                                                                                                                                                                                                                                                                                                 the remaining balance to a new account for your benefit. If you have not spent the
                                                                                                                                                                                                                                                                                                                                                                                                                         California Employment
   good reason (such as a long trip or a hospital stay) kept you from telling us, we will   you electronically access your Account, if the error could be viewed in your                          13. Preauthorized Transactions
   extend the time periods.                                                                                                                                                                          Right to Stop Payment and Procedure for Doing So. If you have told us in                    remaining balance prior to Account closure, you may contact the Service Center to
                                                                                            electronic history, or the date we sent the FIRST written history on which the
                                                                                                                                                                                                                                                                                                 request a check for the remaining balance, less the Paper Check Fee.
                                                                                                                                                                                                                                                                                                                                                                                                                        Development Department
   If you do not receive a monthly Account statement and do not tell us within 60           error appeared; but in any event you must report the error no more than 120                              advance to make regular payments out of your Account, you can stop any of
   days after the earlier of the date you electronically access your Account if the         days after the transaction allegedly in error was credited or debited to your                            these payments. Here’s how:                                                                 Your Closure of Your Account. If, at the time you close your Account, all
                                                                                            Account. You may request a written history of your transactions at any time                                                                                                                          transactions have cleared and there is no remaining balance, your Account will
                                                                                                                                                                                                                                                                                                                                                                                                                               Debit Card
   error could be viewed in your electronic history or the date we sent the FIRST                                                                                                                        Call us at 1.866.692.9374, 1.866.656.5913 TTY, or 423.262.1650 (Collect,
   written history on which the error appeared (but in any event within 120 days            by calling or writing to us at the numbers and address listed above. You will          11111111111111111 I   when calling outside the U.S.), or write us at: Bank of America, P.O. Box 8488,         be closed to further use. If there is a remaining balance, you may use your Card
   after the transaction allegedly in error was credited or debited to your Account),       need to tell us:                                                                                             Gray, TN 37615-8488, in time for us to receive your request three business              to reduce the balance to zero before closing your Account. Alternatively, you can
   you may not get back any money you lost after the applicable 60 or 120 day
   period if we can prove that we could have stopped someone from taking the
                                                                                            (1) Your name and Card Account number.                                                                       days or more before the payment is scheduled to be made. If you call, we may
                                                                                                                                                                                                         also require you to put your request in writing and get it to us within 14 days
                                                                                                                                                                                                                                                                                                 contact the Service Center to request a check for the remaining balance of your
                                                                                                                                                                                                                                                                                                 Account, less the Paper Check Fee, or request an Emergency Cash Transfer. You
                                                                                                                                                                                                                                                                                                                                                                                                                          Account Agreement
   money if you had contacted us on time. If a good reason (such as a long trip             (2) Why you believe there is an error, and the dollar amount involved.                                                                                                                               understand that you are responsible for negative balances that occur after your
                                                                                                                                                                                                         after you call.
   or hospital stay) keeps you from notifying us, we will extend the time periods.          (3) Approximately when the error took place.                                                                                                                                                         notice of closure to the same extent as provided in this Agreement for an open
                                                                                                                                                                                                     Notice of Varying Amounts. If these regular payments may vary in amount,                    Account. You agree to destroy your Card after your Account is closed.
   If you believe your Card has been lost or stolen, call us at 1.866.692.9374,             If you tell us orally, we may require that you send us your complaint or question                        the person you are going to pay will tell you, 10 days before each payment, when
   1.866.656.5913 TTY, or 423.262.1650 (Collect, when calling outside the U.S.) or          in writing within 10 business days.                                                                      it will be made and how much it will be.                                                 17. Unclaimed Property.
   write to: Bank of America, P.O. Box 8488, Gray, TN 37615-8488.                                                                                                                                                                                                                                Any remaining unclaimed balance will be reported and remitted as unclaimed
                                                                                            WHEN YOU WILL HEAR FROM US.                                                                              Our Liability for Failure to Stop Payment of Preauthorized Transfers. If you                property to the appropriate state as required by state law after a period of time
   NOTE: These liability rules are established by Regulation E which covers accounts        We will determine whether an error occurred within 10 business days after                                order us to stop one of these payments three business days or more before                   defined by that state’s law. After we turn the funds over to the state, we have no
   that involve the use of a Card. Our zero liability policy, as described in Section       we hear from you—and will correct any error promptly. If we need more                                    the transfer is scheduled, and we do not do so, we will be liable for your                  further liability to you for the funds and you must apply to the appropriate state
   9 above, regarding unauthorized transactions may give you more protection,               time, however, we may take up to 45 days to investigate your complaint                                   losses or damages.                                                                          agency to reclaim your funds.
   provided you report the transactions promptly. You should also note that when            or question. If we decide to do this, we will credit your Account within 10                           14. Privacy
   you give someone your Card or PIN, you are authorizing that person to use your                                                                                                                                                                                                             18. Governing Law/Severability.
                                                                                            business days for the amount you think is in error, so that you will have the                                As part of establishing your Account, you will receive with your Card a copy
   Card and you are responsible for all transactions that person performs with your         money during the time it takes us to complete our investigation. If we ask                                                                                                                           This Agreement will be governed by the laws and regulations of the United
   Card or PIN. These transactions are authorized transactions. Transactions are                                                                                                                         of the Prepaid Card Privacy Notice which generally addresses our policy for
                                                                                            you to put your complaint or question in writing and we do not receive it                                                                                                                            States and, to the extent not so covered, by the laws and regulations of the State
   considered unauthorized only after you notify us that the person is no longer                                                                                                                         handling and disclosing information for your Card. You may view our Prepaid
                                                                                            within 10 business days, we may not credit your Account.                                                                                                                                             of North Carolina. A determination that any part of this Agreement is invalid or
   authorized. Remember, do not write your PIN on your Card or carry your PIN                                                                                                                            Card Privacy Notice at www.bankofamerica.com/prepaidprivacy. With respect
                                                                                                                                                                                                                                                                                                 unenforceable will not affect the remainder of this Agreement.
   with you. This reduces the possibility of someone using your Card without your           For errors involving new accounts, POS, or foreign-initiated transactions, we                                to any information we collect from you as a result of your Card, we will only
                                                                                            may take up to 90 days to investigate your complaint or question. For new                                    share such information related to your Account, from time to time, subject           19. English Document Controlling.
   permission if it is lost or stolen.
                                                                                            accounts, we may take up to 20 business days to credit your Account for the                                  to any applicable financial privacy laws or other laws or regulations, (a) where        As a service that we may provide to you at your request, we may communicate                                               Effective Date March 1, 2018
11. Error Resolution.                                                                       amount you think is in error.                                                                                it is necessary for completing transactions; (b) in response to any subpoena,           certain information to you in Spanish. Any legal clarifications which may need
   In Case of Errors or Questions About Your Transactions:                                                                                                                                               summons, court or administrative order, or other legal process which we believe         to be made will be based on the use and application of the English versions,
                                                                                            We will tell you the results within three business days after completing                                                                                                                             including but not limited to this Agreement and the Fee Disclosure.
   Telephone us at: 1.866.692.9374                                                                                                                                                                       requires our compliance; (c) in connection with collection of indebtedness or
                                                                                            our investigation. If we decide that there was no error, we will send you
   1.866.656.5913 TTY                                                                                                                                                                                    to report losses incurred by us; (d) in compliance with any agreement between        20. Fee Disclosure and Other Important Disclosures.
                                                                                            a written explanation. You may ask for copies of the documents that we
   423.262.1650 (Collect, when calling outside the U.S.)                                                                                                                                                 us and a professional, regulatory or disciplinary body; (e) in connection with
                                                                                            used in our investigation. If you need more information about our error-                                                                                                                             A copy of our Fee Disclosure and Other Important Disclosures is included with,
   Or write to:                                                                                                                                                                                          potential sales of businesses; (f) to service providers who help us meet your
                                                                                            resolution procedures, call or write to us using the contact information                                                                                                                             and incorporated in, this Agreement.
                                                                                                                                                                                                         needs by assisting us in providing the services under this Agreement; or (g) If
   Bank of America                                                                          listed above.
                                                                                                                                                                                                         you give us your written permission.
   P.O. Box 8488                                                                                                                                                                                                                                                                              Rev 10/17
   Gray, TN 37615-8488

                                    -8-                                                                                      -9-                                                                                                          -10-                                                                                   -11-                                                  DPP-047041   -12-                               -1-

                                                                                                                                                                                                                                                                                                                                                                                                                                              Exhibit 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                    -4-
